Ford, J.,
dissenting. I would join with the majority if it applied its logic in the case sub judice to overrule Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399 [75 O.O.2d 474], altogether. I share the view expressed by Chief Justice Celebrezze in his dissenting opinion. “Peeling the banana” a side at a time only compounds confusion.
It appears more prudent to provide litigants, as well as attorneys and judges in this area, with a clear and workable rule. If we are to have Wolfe, then I believe its rationale should be applied uniformly in both divorce actions as well as dissolution cases, as expressed in my dissent in McClain v. McClain (1984), 15 Ohio St. 3d 289, 291-292. The effect of re-examination of its principles by this court appears to be the creation of an amorphous trail that is difficult to follow. Continued modification of Wolfe serves no worthwhile purpose. We should return to the days of yesteryear, and make Wolfe an extinct species, rather than an endangered one.